                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


MICHAEL WAWRZYCKI, ET AL.                                             CIVIL ACTION

VERSUS                                                                      No. 20-370

JESSICA BALES, ET AL.                                                     SECTION I

                                ORDER & REASONS

       Before the Court is a motion1 by plaintiffs Michael Wawrzycki and Lenore

Tolcser (collectively, the “plaintiffs”) to remand the above-captioned matter to

Louisiana state court and for attorneys’ fees, costs, and expenses incurred in

connection with filing this motion, pursuant to 28 U.S.C. § 1447. For the following

reasons, the motion is granted in part and denied in part.

                                           I.

       This case arises out of a motor vehicle accident that injured plaintiffs on June

25, 2018. 2 Plaintiffs sued eleven defendants in the Civil District Court for the Parish

of Orleans on June 17, 2019, alleging that the accident occurred as a result of the

negligence of defendant Jessica Bales (“Bales”) who was operating a motor vehicle

with the consent and permission of its owners, Bales’s parents, David and Anna

Bales. 3

       By July 12, 2019, Anna Bales, David Bales, Acuity, Tricor, Inc. (“Tricor”), and

Frontier Adjusters, Inc. (“Frontier”) (collectively, the “Acuity defendants”) had all



1 R. Doc. No. 11.
2 R. Doc. No. 1, at 2 ¶ 2.
3 R. Doc. No. 1-2, at 2–3 ¶¶ 3, 6.
been served with the petition for damages. 4 On August 23, 2019, the Acuity

defendants removed the case to this Court on the basis of federal diversity

jurisdiction. 5 Plaintiffs filed a motion 6 to remand on August 30, 2019, which this

Court granted on October 4, 2019, on the basis that the Acuity defendants removed

the case more than thirty days after receiving an “other paper” from which it could

be first ascertained that the amount in controversy exceeded $75,000. See Wawrzycki

v. Bales, No. 19-12278, 2019 WL 4894557, at *4 (E.D. La. Oct. 4, 2019) (Africk, J.).

      Plaintiffs subsequently served defendant Julian Farley 7 (“Farley”) on January

25, 2020. 8 Bales was served at 5:07 p.m. on January 31, 2020, according to United

States Postal Service records. 9 Later that same day, at 9:51 p.m., Farley filed a notice

of removal with the consent of “all earlier-served [d]efendants.” 10 The signature block

indicated that counsel for Farley was also counsel for the Acuity defendants. 11 The

notice of removal did not indicate that counsel for Farley and the Acuity defendants

also represented Bales or that Bales also consented to removal.




4 See R. Doc. No. 1-2, at 25–26, 61.
5 No. 2:19-cv-12278, R. Doc. No. 1, at 1.
6 No. 2:19-cv-12278, R. Doc. No. 5.
7 Farley was a passenger in the vehicle driven by Bales at the time of the collision. R.

Doc. No. 1-2, at 2.
8 R. Doc. No. 6.
9 Id.; R. Doc. No. 11-5, at 1. Defendants do not dispute the accuracy of the United

States Postal Service records. See R. Doc. No. 14, at 7.
10 R. Doc. No. 1, at 3 ¶ 11. The Court confirmed, and defendants do not dispute, that

the notice of removal was filed at 9:51 p.m. on January 31, 2020.
11 Id. at 4.



                                           2
      Plaintiffs filed the instant motion to remand on March 2, 2020. 12 Defense

counsel—on behalf of the Acuity defendants, Farley, and Bales—filed an opposition

to the motion on March 10, 2020. 13 The opposition indicates that Bales “consents to

and joins in” the notice of removal. 14 Plaintiffs filed a reply on March 16, 2020. 15

                                           II.

      Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of which

the district courts of the United States have original jurisdiction, may be removed by

the defendant or the defendants, to the district court of the United States for the

district and division embracing the place where such action is pending,” unless

Congress provides otherwise. “The removing party bears the burden of establishing

that federal jurisdiction exists.” De Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir.

1995). “Any ambiguities are construed against removal because the removal statute

should be strictly construed in favor of remand.” Manguno v. Prudential Prop. & Cas.

Co., 276 F.3d 720, 723 (5th Cir. 2002).

      To remove a case from state to federal court, a defendant must file a notice of

removal. 28 U.S.C. § 1446(a). Section 1446(b)(1) states that “[t]he notice of removal

of a civil action or proceeding shall be filed within 30 days after the receipt by the




12 See R. Doc. No. 11. Plaintiffs had thirty days from the date that the notice of
removal was filed to move for remand. See 28 U.S.C. § 1447(c). However, because the
last day of the thirty-day period would have fallen on a Sunday, plaintiffs had until
the next business day, Monday, March 2, 2020, to file their motion to remand. See
Fed. R. Civ. P. 6(a)(1)(C). Accordingly, plaintiffs’ motion to remand was timely.
13 R. Doc. No. 14.
14 Id. at 8.
15 R. Doc. No. 21.



                                            3
defendant, through service or otherwise, of a copy of the initial pleading setting forth

the claim for relief upon which such action or proceeding is based, or within 30 days

after the service of summons upon the defendant if such initial pleading has then

been filed in court and is not required to be served on the defendant, whichever period

is shorter.” In a multi-defendant case, each defendant has thirty days “after receipt

by or service on that defendant of the initial pleading or summons” to file the notice

of removal. § 1446(b)(2)(B). This is known as the “last-served defendant rule.” See

Clark v. L. Walther & Sons of Georgia, No. 19-11411, 2019 WL 4565498, at *1 n.3

(E.D. La. Sept. 20, 2019) (Feldman, J.).

      “When a civil action is removed . . . all defendants who have been properly

joined and served must join in or consent to the removal of the action.” § 1446(b)(2)(A).

The failure to obtain the consent of all defendants properly joined and served in the

state action renders the notice of removal defective and requires remand. See In re

Beazley Ins. Co., No. 09-20005, 2009 WL 7361370, at *4 (5th Cir. May 4, 2009)

(internal quotation marks and citation omitted). A later-served defendant—that is, a

defendant who is served after the notice of removal is filed—need not affirmatively

consent to removal. Smith v. Gholia Bros Trucking, LLC, No. 19-0204, 2019 WL

5616928, at *5 (W.D. La. May 1, 2019), report and recommendation adopted, No. 19-

0204, 2019 WL 5616734 (W.D. La. July 8, 2019) (citing Getty Oil Corp., a Div. of

Texaco v. Ins. Co. of N. Am., 841 F.2d 1254, 1263 (5th Cir. 1988)). However, such a

defendant may move to remand the case upon being served. Id.; see 28 U.S.C. § 1448.




                                           4
      Pursuant to 28 U.S.C. § 1332, a district court has original jurisdiction over

cases in which the amount in controversy exceeds $75,000, exclusive of interest and

costs, and the parties are citizens of different states. It is uncontested that the parties

are completely diverse and the amount in controversy exceeds $75,000. 16

                                           III.

      Plaintiffs argue that the case must be remanded for two reasons: first, Farley’s

notice of removal is untimely 17; and second, Farley’s notice of removal is defective

because not all then-served 18 defendants, that is, all defendants who had been served

at the time Farley filed his notice of removal, timely consented to removal. 19

                    A. Timeliness of Farley’s Notice of Removal

      Plaintiffs argue that Farley’s notice of removal is defective because it was not

filed within thirty days “after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading” pursuant to 28 U.S.C. § 1446(b)(1). 20




16 R. Doc. No. 1, at 2–3 ¶¶ 9–10.
17 R. Doc. No. 11-1, at 5.
18 Plaintiffs served defendant Morgan Sanfleben (“Sanfleben”), another passenger in

the vehicle during the collision, on February 21, 2020, after Farley filed the notice of
removal. See R. Doc. No. 10, at 2 ¶ 11. Plaintiffs do not contend that Sanfleben’s
affirmative consent to removal was required.
19 Id. at 7. Plaintiffs also argue that Farley’s notice of removal is defective because he

removed the suit on the same grounds for which it was previously remanded. Id. at
6. Such an argument is meritless, however, because as mentioned previously, the
Court granted plaintiffs’ first motion to remand on the basis that the Acuity
defendants failed to remove the action within thirty days after receiving an “other
paper” from which it could be ascertained that the case was removable, whereas now,
plaintiffs seek remand on the basis that Farley’s notice of removal was untimely or
otherwise defective because it lacked the consent of all then-served defendants.
Compare Wawrzycki, 2019 WL 4894557, at *4, with R. Doc. No. 11-1, at 5, 7.
20 R. Doc. No. 11-1, at 5–6.



                                            5
Plaintiffs contend that because Farley has the same counsel as the Acuity defendants

and the Acuity defendants were served several months before Farley was served,

Farley had “constructive receipt” of the petition and notice of the grounds for removal

“much longer than thirty days before the Notice of Removal was filed.” 21 Plaintiffs

assert that formal service was not required to trigger Farley’s thirty-day window to

remove the case. 22 Plaintiffs reason that receipt of the summons and petition by

defense counsel triggered Farley’s removal period because district courts have held

that acceptance of service by an attorney on a defendant’s behalf may commence the

removal period. 23

       “[A] defendant’s right to removal runs from the date on which it is formally

served with process.” Thompson v. Deutsche Bank Nat. Tr. Co., 775 F.3d 298, 303 (5th

Cir. 2014) (citing Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344,

347–48 (1999)). “A defendant has no obligation to appear in court or defend an

action before it is formally served with process directing it to appear before that

forum.” Id. (citation omitted). “Only after a party is subject to the powers of a court,

must it seek to effect removal.” Id.

       Plaintiffs’ argument is clearly foreclosed by Fifth Circuit precedent. Farley’s

thirty-day period to remove the action pursuant to § 1446(b)(2)(B) did not begin to

run until he was formally served on January 25, 2020. Farley filed his notice of

removal on January 31, 2020, well within thirty days of being served. In each of the



21 Id.
22 Id.
23 Id. at 6; R. Doc. No. 21, at 1–3.



                                           6
cases cited by plaintiffs, the attorney accepted service on behalf of a specific

defendant, which triggered that specific defendant’s removal period. 24 In none of the

cases did the court hold that an attorney’s receipt of the petition and summons as a

result of service on a different defendant triggers another defendant’s removal

period. 25 Accordingly, Farley’s notice of removal was timely.

                     B. Consent of All Then-Served Defendants

                                            i.

       Plaintiffs next argue that Farley’s notice of removal is defective because Bales,

who was served approximately 4.5 hours prior to the time Farley filed his notice of

removal, did not join in or consent to such removal within thirty days of being

served. 26   Plaintiffs assert that because defendants did not indicate that Bales

consented to removal until March 10, 2020, more than thirty days after she was

served on January 31, 2020, Farley’s notice of removal is defective and the Court

must remand the case. 27

       Defendants contend that because Bales was served just hours before Farley

filed his notice of removal, and Farley did not have actual or constructive notice that

Bales had been served, he was not required to obtain Bales’s consent before he

removed the case. 28 Defendants do not directly respond to plaintiffs’ assertion that

Bales’s consent to removal on March 10, 2020 was untimely, but they reiterate that



24 See R. Doc. No. 11-1, at 6 n.30; R. Doc. No. 21, at 2 n.5.
25 See R. Doc. No. 11-1, at 6 n.30; R. Doc. No. 21, at 2 n.5.
26 R. Doc. No. 11-1, at 7; R. Doc. No. 21, at 4–6.
27 R. Doc. No. 21, at 4–6.
28 R. Doc. No. 14, at 7–8.



                                            7
Bales consents to the removal and that Bales joins in the opposition to plaintiffs’

motion to remand. 29

         Defendants rely on Milstead Supply Co. v. Cas. Ins. Co., 797 F. Supp. 569, 573

(W.D. Tex. 1992), which held that “only those defendants: (1) who have been served;

and, (2) whom the removing defendant(s) actually knew or should have known had

been served” must join in or consent to the removal petition. 30 In Milstead, the

removing defendant filed his notice of removal exactly thirty days after being served.

Id. at 570. Unbeknownst to the removing defendant, the return of service for another

defendant was filed into the record three hours prior to the filing of the notice of

removal. Id. at 570, 572–73. The court held that because the removing defendant was

reasonably diligent in attempting to ascertain whether any other defendants had

been served by consulting the state court record shortly before filing, such exceptional

circumstances justified the removing defendant’s failure to obtain the earlier-served

defendant’s consent. Id. at 573–74.

         Defendants argue that, like the removing defendant in Milstead, Farley filed

his notice of removal just a few hours after Bales was served and, therefore, his failure

to obtain Bales’s consent should be excused. However, Milstead is not persuasive

authority because it was decided when the Fifth Circuit still followed the first-served

defendant rule. The Federal Courts Jurisdiction and Venue Clarification Act of 2011

displaced the first-served defendant rule in favor of the last-served defendant rule.




29   Id. at 8.
30   Id. at 7.

                                            8
See Pub. L. No. 112-63, 125 Stat. 758; Clark, 2019 WL 4565498, at *1 n.3; see also

Compassionate Pain Mgmt., LLC v. Frontier Payments, LLC, No. 17-5568, 2017 WL

4423409, at *5 (N.D. Ill. Oct. 4, 2017) (reasoning that the circumstances justifying

the exception to § 1446 in Milstead are not present when the first-served defendant

rule does not apply).

                                           ii.

      The parties agree that plaintiffs served Bales on January 31, 2020, about 4.5

hours before Farley filed his notice of removal, but that Bales did not join in or consent

to Farley’s notice of removal within thirty days of being served. Thus, the Court must

determine whether Farley’s failure to obtain Bales’s timely consent is fatal to his

notice of removal.

      District courts confronted with this same issue since the last-served defendant

rule went into effect have held that a removing defendant’s failure to obtain the

consent of an earlier-served defendant does not automatically render the notice of

removal defective. However, any earlier-served defendant must join in or consent to

the notice of removal within thirty days of being served, pursuant to § 1446(b)(2). See,

e.g., Ahmed v. ASI Lloyds, No. 17-00336, 2017 WL 9401067, at *2 (W.D. Tex. July 7,

2017), report and recommendation adopted, No. 17-336, 2017 WL 9403301 (W.D. Tex.

Aug. 30, 2017) (“All then-served defendants who do not join in the removal petition

must file written indication of their consent within the removal period.”) (citation

omitted); Compassionate Pain Mgmt., 2017 WL 4423409, at *3 (“The defendant

seeking removal must secure consent to removal from all of the other properly joined



                                            9
and served defendants within the thirty-day period removal is permitted.”). Such an

interpretation of the removal statue is consistent with Fifth Circuit precedent

directing district courts to resolve “any doubt as to the propriety of removal . . . in

favor of remand.” Gutierrez v. Flores, 543 F.3d 248, 251 (5th Cir. 2008) (internal

quotation marks and citation omitted).

      In Muhammad v. Jones, the district court held that the notice of removal was

not defective even though the removing defendants failed to obtain the consent of two

earlier-served defendants prior to filing the notice of removal. No. 15-284, 2015 WL

7575021, at *5 (N.D. Fla. Nov. 3, 2015), report and recommendation adopted, 2015

WL 7575931 (N.D. Fla. Nov. 25, 2015). The returns of service for the earlier-served

defendants were not docketed until the day after the notice of removal was filed and,

therefore, the removing defendants could not have been expected to know that the

other defendants had been served. Id. at *6. The removing defendants promptly cured

the defect by filing the earlier-served defendants’ consent to removal once the returns

of service were docketed, well within thirty days of service on the earlier-served

defendants. Id.

      In Snap Court, L.L.C. v. Indus. Envtl. Mgmt., LLC, the district court held that

the removing defendant’s failure to obtain the consent of earlier-served defendants

within thirty days of service upon the earlier-served defendants rendered the notice

of removal defective. No. 12-908, 2013 WL 1367046, at *2 (D. Utah Apr. 4, 2013). Two

defendants were served six days prior to removal, but their returns of service were

not docketed until one week after removal. Id. at *3. Unlike the removing defendants



                                          10
in Muhammad, the removing defendant in Snap Court did not obtain the consent of

the earlier-served defendants until after the earlier-served defendants’ thirty-day

removal periods had expired. Id. The court reasoned that the failure to timely obtain

the earlier-served defendants’ consent was inexcusable, as the removing defendant

was made aware that the two defendants had been served prior to removal with more

than two weeks remaining in their thirty-day windows to consent. Id.

      A district court may excuse a removing defendant’s failure to obtain the timely

consent of all served defendants, but only in exceptional circumstances. Gillis v.

Louisiana, 294 F.3d 755, 759 (5th Cir. 2002) (citing Getty Oil, 841 F.2d at 1263 n.12).

In Watson v. Watson, the plaintiff served three defendants but only filed proofs of

service for two defendants, one of which was the removing defendant. No. 13-137,

2013 WL 5230651, at *7 (E.D. Tex. Sept. 17, 2013). The removing defendant, having

consulted the state court record, filed a notice of removal with the consent of the other

defendant for which a proof of service had been filed. Id. After the case was removed

and over a month after serving the third defendant, the plaintiff filed in state court,

but not federal court, an affidavit of service for the third defendant. Id. at *1. By the

time counsel for the removing defendant learned that the third defendant had been

served prior to removal, the earlier-served defendant’s window to consent had

expired. Id. at *3. The court excused the removing defendant’s failure to obtain the

timely consent of all served defendants, because such failure was a result of the

plaintiff’s delay in filing the proof of service for the earlier-served defendant. Id. at

*7.



                                           11
                                          iii.

      Bales was served on January 31, 2020 and thus Farley had until March 2, 2020

to obtain Bales’s consent to the notice of removal. 31 See 28 U.S.C. § 1446(b)(2)(B).

Although Farley was unaware that Bales had been served when he filed the notice of

removal, he was still obligated to obtain Bales’s consent once he learned that she had

been served prior to removal. See Muhammad, 2015 WL 7575021, at *5–*6; Snap

Court, 2013 WL 1367046, at *2–*3.

      Defense counsel, who represents both Farley and Bales as well as the Acuity

defendants, knew or should have known that Bales had been served on January 31,

2020, when plaintiffs filed an affidavit of service for Bales into this Court’s record on

February 7, 2020. 32 Defense counsel had from February 7, 2020 to March 2, 2020 to

determine what time Bales was served on January 31, 2020 and, specifically, whether

she was served before the notice of removal was filed. Defense counsel could have

foregone any such investigation into the exact time Bales was served and, instead, as

a precautionary measure, consented to removal on Bales’s behalf. Defense counsel

did not do so, and instead waited until March 10, 2020 to indicate that Bales joined

in and consented to removal, eight days after her window to consent had expired. 33



31 The last day of Bales’s removal period would have fallen on Sunday, March 1, 2020.
Pursuant to Federal Rule of Civil Procedure 6(a)(1)(C), Bales’s removal period was
extended until Monday, March 2, 2020.
32 See R. Doc. No. 6. Defense counsel confirmed that he knew as much when he filed

an answer on behalf of Farley and Bales on February 14, 2020. See R. Doc. No. 8. The
answer did not indicate that Bales joined in or consented to Farley’s notice of removal,
and the mere filing of an answer cannot serve as consent to removal. See Ahmed,
2017 WL 9401067, at *2.
33 See R. Doc. No. 14.



                                           12
         Defendants present no exceptional circumstances that would justify Bales’s

failure to timely consent. Plaintiffs filed an affidavit of service for Bales one week

after she was served, which provided defense counsel with over three weeks

remaining in Bales’s removal period to consent on her behalf. Cf. Watson, 2013 WL

5230651, at *7. Accordingly, Farley’s failure to obtain Bales’s timely consent renders

the notice of removal defective, and the Court must remand the case to state court.

See In re Beazley, 2009 WL 7361370, at *4.

                                             IV.

         Plaintiffs also seek attorneys’ fees, costs, and expenses pursuant to § 1447(c). 34

Such an award is within the discretion of the court. Lee v. Advanced Fresh Concepts

Corp., 76 F. App’x 523, 524 (5th Cir. 2003). “A court should not award fees when ‘the

defendant had objectively reasonable grounds to believe the removal was legally

proper’ at the time of removal.” Id. (quoting Valdes v. Wal-Mart Stores, Inc., 199 F.3d

290, 293 (5th Cir. 2000)). The Court exercises its discretion and declines to award

attorneys’ fees, costs, and expenses.

                                              V.

         Accordingly,

         IT IS ORDERED that plaintiffs’ motion to remand is GRANTED in part as

to the remand and DENIED in part as to the award of attorneys’ fees, costs, and

expenses. The above-captioned matter is REMANDED to the Civil District Court for

the Parish of Orleans, State of Louisiana.



34   R. Doc. No. 11-1, at 9; R. Doc. No. 21, at 7.

                                              13
New Orleans, Louisiana, March 31, 2020.



                                 _______________________________________
                                           LANCE M. AFRICK
                                 UNITED STATES DISTRICT JUDGE




                                14
